DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 and 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting “persistent interactions” comprising deposition or etching of a surface by a charged beam, does not reasonably provide enablement for any possible persistent interaction of a charged beam with a surface.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “persistent interactions” in independent claims 1, 21 and 23 is a relative term which renders the claims indefinite. The term “persistent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how long an interaction must last (or how many times it must be repeated) to count as a “persistent” interaction


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 14-17 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lower (US 20050173650 A1).
Regarding claim 1, Lower teaches a method of examining a beam of charged particles (measuring intensity profile of electron beam, [0001], including the steps of:
a. Producing persistent interactions of the beam with a sample at a plurality of positions of the sample relative to the beam (scattering electrons, [0017]); and
b. Deriving at least one property of the beam by analyzing the spatial distribution of the persistent interactions at the plurality of positions (determining the beam profile by determining stream of backscattered electrons as a value of x and y, [0074-0075]),
Wherein at least some of the plurality of positions of the sample are arranged at different points in the direction of propagation of the beam (different positions on beam axis, [0031]).
	Regarding claim 2, Lower teaches that the at least one property comprises a beam profile.
	Regarding claim 3, Lower teaches that at least some of the plurality of positions are arranged at different points orthogonal to the direction of propagation of the beam (displacing along beam axis, [0031]).
	Regarding claim 4, Lower teaches that the beam is a focused beam.
	Regarding claim 5, Lower teaches that the plurality of positions are adjusted at least in part by a change in focal position of the beam (different focusing conditions, [0031]).	
	Regarding claim 7, Lower teaches that the analysis of the spatial distribution of the persistent interactions comprise the determination of at least part of a beam profile.
	Regarding claim 14, Lower teaches that the spatial distribution of the persistent interactions is determined by a focused beam of the charged particles (i.e. the primary focused beam).
	Regarding claim 15, Lower teaches a method for correcting a beam of charged particles, comprising:
	Carrying out the method of claim 1, and
	Adapting at least one beam optical unit of the beam at least in part on the basis of the at least one determined property of the beam (compensating deflection, claim 49).
	Regarding claim 16, Lower teaches that the at least one optical unit comprises an electromagnetic lens (12).
	Regarding claim 17, Lower teaches correcting a beam form distortion (distortion, [0047]).
	Regarding claim 20, Lower teaches a computer program comprising instructions for carrying out the method of claim 1 where the instructions are carried out by a processor of an electronic data processing apparatus (control and memory unit 30).
Regarding claim 21, Lower teaches an apparatus (charged particle apparatus, fig. 1) for examining a beam of charged particles (measuring intensity profile of electron beam, [0001]), including the steps of:
a. Means for producing persistent interactions of the beam with a sample at a plurality of positions of the sample relative to the beam (scattering electrons, [0017]); and
b. Means for deriving at least one property of the beam by analyzing the spatial distribution of the persistent interactions at the plurality of positions (determining the beam profile by determining stream of backscattered electrons as a value of x and y, [0074-0075]),
Wherein at least some of the plurality of positions of the sample are arranged at different points in the direction of propagation of the beam (different positions on beam axis, [0031]).
	Regarding claim 22, Lower teaches that the apparatus is embodied to carry out a method of claim 1.
	Regarding claim 23, Lower teaches an apparatus for examining a beam of charged particles (fig. 1), comprising:
	a. at least one beam optical unit (lens 12), which is embodied to direct the beam onto a sample at a plurality of positions;
	b. at least one material (measuring structure 16), which is embodied to produce persistent interactions of the beam with the sample (scattering electrons, [0017]);, and
	c. at least one analyzer (control and memory unit 30), which is embodied to derive at least one property of the beam by analyzing the spatial distribution of the persistent interactions at the plurality of positions (determining beam profile, which is inherently a spatial distribution, [0001], different positions on beam axis, [0031]).,
	Wherein at least some of the plurality of positions of the sample are arranged at different points in the direction of propagation of the beam.
	Regarding claim 24, Lower teaches that the apparatus is embodied to carry out a method of claim 1.
Claims 1, 9-13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (US 20100116984 A1).
Regarding claim 1, Ogawa teaches a method for examining a beam of charged particles, including the following steps:
a.  Producing persistent interactions (secondary electron emission) of the beam with a sample at a plurality of positions of the sample relative to the beam (adjusting irradiation point and voltage value of lens, fig. 3, s11a and s11b), and
b. Deriving at least one property of the beam by analyzing the spatial distribution of the persistent interactions at the plurality of positions (measuring spot pattern to determine focus level, fig. 3, s12e, 12f),
Wherein at least some of the plurality of positions of the sample are arranged at different points in the direction of propagation of the beam (adjusting focus position of beam; this is described as adjusting the position of the sample relative to the beam in the current specification, p. 15 lines 25-27)
Regarding claim 9, Ogawa teaches that the persistent interactions comprise persistent changes of a part of the surface of the sample (depositing spot patterns, [0086]).
Regarding claim 10, Ogawa teaches that the persistent interactions comprise the beam-induced deposition of material from the vapor phase onto the part of the surface of the sample (vapor deposition of spot, [0086]).
Regarding claim 11, Ogawa teaches that the deposited material is obtained from at least one precursor material (gas introduced by gas introduction mechanism 61, [0086]).
Regarding claim 12, forming the deposited material inherently depletes the precursor material in the region of the beam (as it is used to form the deposits).
	Regarding claim 13, Ogawa teaches that the persistent interactions comprise etching the surface of part of the sample (spot patterns formed by etching, [0088]).
	Regarding claim 15, Ogawa teaches a method of correcting a beam of charged particles, comprising:
	a. Carrying out the method of claim 1; and
	b. Adapting at least one beam optical unit of the beam at least in part on the basis of the at least one determined property of the beam (set voltage value of stigmator, fig. 4 s23b).
	Regarding claim 17, Ogawa teaches the step of correcting the beam astigmatism (by adjusting the stigmator, [0054]).
	Regarding claim 18, Ogawa teaches scanning the beam of charged particles across an aperture (12a) of the objective lens (12) (scanner 17 is above objective lens and so scans across objective lens aperture).
	Regarding claim 19, Ogawa teaches adjusting a beam deflection unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lower.
Regarding claim 6, Lower teaches changing the focus for multiple focusing conditions ([0031]) so it would be obvious to set the focus so that at least some of the positions are in the far field of the beam in order to determine the interaction for the entire range of possible focusing conditions in a known manner with no unexpected result.
Regarding claim 8, Lower teaches that the analysis of the spatial distribution of the persistent interactions comprises estimating an intensity value at the centroid of the beam profile (measuring total intensity profile, at all positions implicitly including the centroid, [0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881